FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JOHN TEIXEIRA; STEVE                  No. 13-17132
NOBRIGA; GARY GAMAZA;
CALGUNS FOUNDATION, INC.,                D.C. No.
(CGF); SECOND AMENDMENT            3:12-cv-03288-WHO
FOUNDATION, INC., (SAF);
CALIFORNIA ASSOCIATION OF
FEDERAL FIREARMS LICENSEES,              ORDER
(CAL-FFL),
          Plaintiffs-Appellants,

               v.

COUNTY OF ALAMEDA;
ALAMEDA COUNTY BOARD OF
SUPERVISORS, as a policy
making body; WILMA CHAN, in
her official capacity; NATE
MILEY, in his official capacity;
KEITH CARSON, in his official
capacity,
           Defendants-Appellees.


               Filed December 27, 2016
2           TEIXEIRA V. COUNTY OF ALAMEDA

                         ORDER

THOMAS, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.